THE THIRTEENTH COURT OF APPEALS

                                    13-20-00469-CV


                           In the Interest of Z.J.M.A., a child


                                   On Appeal from the
                    25th District Court of Guadalupe County, Texas
                          Trial Court Cause No. 15-0299-CV


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified.

The Court orders the judgment of the trial court AFFIRMED AS MODIFIED. Costs of the

appeal are adjudged against appellant.

      We further order this decision certified below for observance.

February 17, 2022